Case 0:19-cv-62153-RKA Document 8 Entered on FLSD Docket 10/15/2019 Page 1 of 7



                            UNITED STATE DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

 AMIRA AMIREH,

 Plaintiff,                                        Case No.: 0:19-CV-62153 -RKA

 v.

 RADIUS GLOBAL SOLUTIONS, LLC,

 Defendant.
 __________________________________/

       DEFENDANT RADIUS GLOBAL SOLUTIONS, LLC’S ANSWER AND
          AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

        Defendant, Radius Global Solutions, LLC, (RGS), through counsel and under the

 Federal Rules of Civil Procedure, submits this Answer and Affirmative Defenses to the

 Complaint filed by plaintiff, Amira Amireh (plaintiff), and states:

        RGS admits plaintiff purports to bring this class action for alleged violations of the

 Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692 et seq. and the Florida

 Consumer Collection Practices Act (FCCPA), Fla. Stat. § 559.55 et seq., but denies any

 violations, liability, and wrongdoing under the law. Except as specifically admitted, RGS

 denies the allegations.

 1.     JURISDICTION AND VENUE

        1.     Upon information and belief, RGS admits this Court has jurisdiction.

 Except as specifically admitted, RGS denies the allegations in ¶ 1.

        2.     Upon information and belief, RGS admits this Court has jurisdiction.

 Except as specifically admitted, RGS denies the allegations in ¶ 2.

                                          Page 1 of 7
Case 0:19-cv-62153-RKA Document 8 Entered on FLSD Docket 10/15/2019 Page 2 of 7



           3.    Upon information and belief, RGS admits jurisdiction and venue are

 proper. Except as specifically admitted, RGS denies the allegations in ¶ 3.

 2.        PARTIES

           4.    Upon information and belief, RGS admits the allegations in ¶ 4 as calling

 for a legal conclusion.

           5.    RGS admits it has an office in Edina, Minnesota. Except as specifically

 admitted, RGS denies the allegations in ¶ 5 as calling for a legal conclusion.

           6.    RGS admits part of its business is the collection of debts and it uses the

 mail and telephone to do so. Except as specifically admitted, RGS denies the allegations

 in ¶ 6.

           7.    RGS denies the allegations in ¶ 7 as calling for a legal conclusion.

 3.        DEMAND FOR JURY TRIAL

           8.    RGS denies the allegations in ¶ 8.

 4.        ALLEGATIONS

           9.    RGS denies the allegations in ¶ 9 for lack of knowledge or information

 sufficient to form a belief therein.

           10.   RGS denies the allegations in ¶ 10 as calling for a legal conclusion.

           11.   RGS denies the allegations in ¶ 11 as calling for a legal conclusion.

           12.   RGS denies the allegations in ¶ 12 as calling for a legal conclusion.

           13.   RGS admits the allegations in ¶ 13 as calling for a legal conclusion.

           14.   RGS denies the allegations in ¶ 14 as calling for a legal conclusion.

           15.   RGS denies the allegations in ¶ 15.

                                            Page 2 of 7
Case 0:19-cv-62153-RKA Document 8 Entered on FLSD Docket 10/15/2019 Page 3 of 7



        16.    RGS denies the allegations in ¶ 16.

        17.    RGS denies the allegations in ¶ 17 as calling for a legal conclusion.

        18.    RGS denies the allegations in ¶ 18 as calling for a legal conclusion.

        19.    RGS denies the allegations in ¶ 19 as calling for a legal conclusion.

        20.    RGS admits an account in debtor’s name was placed with RGS for

 collection. Except as specifically admitted, RGS denies the allegations in ¶ 20 as calling

 for a legal conclusion.

        21.    Exhibit A, or, the Collection Letter, speaks for itself and is the best

 evidence of its content. To the extent plaintiff’s allegations in ¶ 21 state otherwise,

 denied.

        22.    RGS denies the allegations in ¶ 22.

        23.    RGS denies the allegations in ¶ 23.

        24.    Exhibit A, or, the Collection Letter, speaks for itself and is the best

 evidence of its content. To the extent plaintiff’s allegations in ¶ 24 state otherwise,

 denied.

        25.    The Collection Letter speaks for itself and is the best evidence of its

 content. To the extent plaintiff’s allegations in ¶ 25 state otherwise, denied.

        26.    The Collection Letter speaks for itself and is the best evidence of its

 content. To the extent plaintiff’s allegations in ¶ 26 state otherwise, denied.

        27.    RGS denies the allegations in ¶ 27 for lack of knowledge or information

 sufficient to form a belief therein.



                                          Page 3 of 7
Case 0:19-cv-62153-RKA Document 8 Entered on FLSD Docket 10/15/2019 Page 4 of 7



        28.    The Collection Letter speaks for itself and is the best evidence of its

 content. To the extent plaintiff’s allegations in ¶ 28 state otherwise, denied.

                                    COUNT I.
                          VIOLATION OF 15 U.S.C. § 1692e(11)

        29.    Credit One reasserts the foregoing as if fully stated herein.

        30.    The Collection Letter speaks for itself and is the best evidence of its

 content. To the extent plaintiff’s allegations in ¶ 30 state otherwise, denied.

        31.    The Collection Letter speaks for itself and is the best evidence of its

 content. To the extent plaintiff’s allegations in ¶ 31 state otherwise, denied.

        32.    RGS denies the allegations in ¶ 32 for lack of knowledge or information

 sufficient to form a belief therein.

        33.    § 1692g(b) of the FDCPA speaks for itself and is the best evidence of its

 content. To the extent plaintiff’s allegations in ¶ 33 state otherwise, denied.

        34.    The Collection Letter speaks for itself and is the best evidence of its

 content. To the extent plaintiff’s allegations in ¶ 34 state otherwise, denied.

        35.    RGS denies the allegations in ¶ 35.

                                    COUNT II.
                         VIOLATION OF FLA. STAT. § 559.72(9)

        36.    RGS reasserts the foregoing as if fully stated herein.

        37.    Section 559.72, Fla. Stat., of the FCCPA speaks for itself and is the best

 evidence of its content. To the extent plaintiff’s allegations in ¶ 37 state otherwise,

 denied.

        38.    RGS denies the allegations in ¶ 38.

                                          Page 4 of 7
Case 0:19-cv-62153-RKA Document 8 Entered on FLSD Docket 10/15/2019 Page 5 of 7



        39.    RGS denies the allegations in ¶ 39.

                                   PRAYER FOR RELIEF

        RGS admits plaintiff purports to request various forms of relief, but denies

 plaintiff is entitled to judgement or the relief sought in the un-numbered WHEREFORE

 clause, including subparts a-e.

                              RGS’S AFFIRMATIVE DEFENSES

        1.     To the extent that any violations are established, any such violations were

 not intentional and resulted from bona fide error notwithstanding the maintenance of

 procedures reasonably adopted and specifically intended to avoid any such error.

        2.     RGS denies any liability; however, regardless of liability, plaintiff has

 suffered no actual damages as a result of RGS’s purported violations.

        3.     One or more claims asserted by plaintiff is barred by the statute of

 limitations, laches, estoppel, waiver and/or unclean hands.

        4.     Assuming that plaintiff suffered any damages, she has failed to mitigate her

 damages or take other reasonable steps to avoid or reduce her damages.

        5.     Any harm suffered by plaintiff was legally and proximately caused by

 persons or entities other than RGS and were beyond the control or supervision of RGS or

 for whom RGS was and is not responsible or liable.

        6.     Plaintiff has failed to state a claim against RGS upon which relief may be

 granted.




                                         Page 5 of 7
Case 0:19-cv-62153-RKA Document 8 Entered on FLSD Docket 10/15/2019 Page 6 of 7



       WHEREFORE, Defendant, Radius Global Solutions, LLC, requests the Court

 dismiss this action with prejudice and grant it any other relief the Court deems

 appropriate.


                                     Respectfully submitted,

                                     /s/ Ashley Wydro
                                     Ashley Wydro, Esq.
                                     Florida Bar No. 0106605
                                     Dayle M. Van Hoose, Esq.
                                     Florida Bar No. 0016277
                                     SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.C.
                                     3350 Buschwood Park Drive, Suite 195
                                     Tampa, Florida 33618
                                     Telephone: (813) 440-2460
                                     Facsimile: (877) 334-0661
                                     awydro@sessions.legal
                                     dvanhoose@sessions.legal

                                     Counsel for Defendant,
                                     Radius Global Solutions, LLC




                                    Page 6 of 7
Case 0:19-cv-62153-RKA Document 8 Entered on FLSD Docket 10/15/2019 Page 7 of 7




                              CERTIFICATE OF SERVICE

        I certify that on this 15th day of October 2019, a copy of the foregoing was filed

 electronically in the ECF system. Notice of this filing will be sent to the parties of record

 by operation of the Court’s electronic filing system, including plaintiff’s counsel as

 described below.

                                   Jibrael S. Hindi, Esq.
                               Thomas John Patti, III, Esq.
                            The Law Offices of Jibrael S. Hindi
                                110 SE 6th St., 17th Floor
                                Fort Lauderdale, FL 33301
                                 jibrael@jibraellaw.com
                                   tom@jibraellaw.com


                                           /s/ Ashley Wydro
                                           Attorney




                                          Page 7 of 7
